Citation Nr: 0908135	
Decision Date: 03/05/09    Archive Date: 03/12/09

DOCKET NO.  06-23 400	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Medical and Regional 
Office Center (RO) in Wichita, Kansas


THE ISSUE

Entitlement to service connection for psychiatric 
disabilities, to include obsessive compulsive disorder, 
paranoid disorder, major depressive disorder, and generalized 
anxiety disorder.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

T.R. Bodger, Associate Counsel




INTRODUCTION

The Veteran served on active duty from August 1998 to April 
2003. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2006 rating decision, which 
denied the Veteran's claim of service connection for 
psychiatric disabilities, to include obsessive compulsive 
disorder, paranoid disorder, major depressive disorder, and 
generalized anxiety disorder.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, this matter must be remanded for additional 
development.

Where VA has notice that the Veteran has made application for 
Social Security Administration (SSA) benefits, VA has a duty 
to obtain the records associated with that decision.  See 
Murincsak v. Derwinski, 2 Vet.App. 363 (1992).  Furthermore, 
the Veterans Claims Assistance Act of 2000 (VCAA) emphasizes 
the need for VA to obtain records from other government 
agencies.  See 38 U.S.C.A. § 5103A (b)(3), (c)(3) (West 
2002).   The Veteran's claims file contains evidence that he 
was denied SSA disability benefits, in the form of a single-
page computer printout dated October 2005, and a statement 
the Veteran made to his VA social worker in February 2006 
indicating his claim for SSA benefits was still pending.  
However, no records from SSA relating to the claim and denial 
of benefits have been associated with the file.  It is not 
clear from the claims file what disabling condition(s) 
resulted in the Veteran's application for SSA disability 
benefits or on what medical or other evidence SSA relied in 
making its decision to deny benefits to the Veteran.  Given 
the uncertainty of what the identified SSA records may 
contain, the RO should obtain any available medical or other 
records associated with the Veteran's denial of SSA 
disability benefits.  

In a May 2006 statement of the case (SOC), it was noted that 
the evidence considered by the RO included service treatment 
records from August 1998 to April 2003.  In the January 2006 
rating decision, the RO indicated that the service treatment 
records relied upon were dated from September 2002 to March 
2003.  However, the records currently in the claims file 
range in date from August 2002 to April 2003.  This 
discrepancy must be clarified.  Further, medical records 
submitted by the Veteran in support of his January 2006 
Notice of Disagreement evidence that the Veteran received 
psychiatric treatment while in-service from Puget Sound 
Regional Medical Treatment Facility, Madigan Army Medical 
Center, Reynolds Army Community Hospital, and McKay-Dee 
Medical Center.  These records are also not in the claims 
file.  

As such, it is not possible for the Board to conduct its 
required review of the RO's findings given the uncertainty 
regarding what the RO relied upon in adjudicating this claim 
as the full service treatment records are not currently in 
the file.  Additionally, the medical records from the above-
referenced medical facilities should be obtained.  
Consequently, the claim must be remanded so that the RO can 
clarify the record, locate, and associate these documents 
with the Veteran's claims file.  

VA must provide the Veteran with an examination and opinion 
when there is (1) competent evidence of current disability; 
(2) evidence establishing that an event, injury, or disease 
occurred in service or during an applicable presumptive 
period for which the claimant qualifies; (3) an indication 
that the disability may be associated with the veteran's 
service; but there is (4) insufficient competent medical 
evidence to make a decision on the claim.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006); 38 U.S.C.A. § 5103A(d)(2); 
38 C.F.R. § 3.159(c)(4).  The record reflects that the 
Veteran was initially scheduled for a general medical C & P 
examination in October 2004.  He failed to show for that 
appointment and was then scheduled for a psychiatric C & P 
examination in December 2004, which was subsequently canceled 
by the clinic.  Given the nature of the Veteran's disability, 
the Board feels that the Veteran should be provided a VA 
examination to determine whether his psychiatric disabilities 
were incurred or aggravated by service.  The Board thus 
remands for an opinion on this matter.  See Id. 

Because the matter must be remanded, the Board takes this 
opportunity to further develop the record.  In the available 
service treatment records as well as in the VA treatment 
records, the Veteran indicated that he sought psychiatric 
treatment with private physicians, including a Dr. Natter and 
Dr. Hicks.  Attempts should be made to obtain these records.  
Furthermore, the RO should update the Veteran's VA records on 
remand, which currently show treatment to September 2005.    

Accordingly, the case is REMANDED for the following action:

1.	Request the Veteran's medical and 
adjudication records from the SSA.  All 
efforts to obtain these records should 
be fully documents, and the SSA should 
provide a negative response if records 
are not available.  

2.	Obtain the Veteran's service treatment 
records from August 1998 through April 
2003, which were considered in the 
adjudication of this claim.  The RO 
should then associate these documents 
with the Veteran's claims file.  All 
efforts to obtain these records should 
be documented.

3.	Ask the Veteran to complete a release 
form authorizing VA to request his 
treatment records from associated with 
Dr. Natter and Dr. Hicks.  These 
medical records should then be 
requested, and the RO should specify 
that actual treatment records, as 
opposed to summaries, are needed.  All 
efforts to obtain these records, 
including follow-up requests, if 
appropriate, should be fully 
documented.  

4.	The RO should obtain copies of all 
records (that are not already 
associated with the claims file) of any 
VA treatment the Veteran has received 
for his psychiatric disabilities since 
September 2005.  

5.	Once the medical records, listed above, 
have been obtained and associated with 
the claims file, or the RO has provide 
the Veteran with notice of its 
inability to obtain said medical 
records, the Veteran should be 
scheduled for a VA examination to 
determine whether the Veteran's 
psychiatric disabilities are at least 
as likely as not etiologically related 
to service or whether these 
disabilities were aggravated by 
service.  The claims folder and a copy 
of this Remand must be made available 
to, and be reviewed by, the examiner 
prior to the examination, and he or she 
should accomplish any indicated special 
tests, studies or additional 
consultations.

It would be helpful if the examiners 
would use the following language, as 
may be appropriate: "more likely than 
not" (meaning likelihood greater than 
50%), "at least as likely as not" 
(meaning likelihood of at least 50%), 
or "less likely than not" or 
"unlikely" (meaning that there is a 
less than 50% likelihood).

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence 
both for and against a conclusion is so 
evenly divided that it is as medically 
sound to find in favor of that 
conclusion as it is to find against it.  
The examiners should provide a complete 
rationale for any opinion provided.

6.	Then, the RO should review the evidence 
obtained pursuant to the above 
instructions and determine whether any 
actions are needed to comply with the 
VCAA.  The RO should then readjudicate 
the claim.  If such action does not 
resolve the claim, a supplemental 
statement of the case (SSOC) should be 
issued to the Veteran and his 
representative.  An appropriate period 
of time should be allowed for response.  
Thereafter, this claim should be 
returned to this Board for further 
appellate review, if in order.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  
However, the Board takes this opportunity to advise the 
Veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of her 
claims.  Her cooperation in VA's efforts to develop her 
claim, including reporting for any scheduled VA examination, 
is both critical and appreciated.  The Veteran is also 
advised that failure to report for any scheduled examination 
may result in the denial of a claim.  38 C.F.R. § 3.655.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
DAVID L. WIGHT
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

